Case 1:20-cv-00534-JAO-KJM Document 5 Filed 12/11/20 Page 1 of 7           PageID #: 22




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

     DAROLD J. ULEP, #A0235774,                 CIVIL NO. 20-00534 JAO-KJM

                Plaintiff,                      ORDER DISMISSING ACTION
                                                AND DENYING IN FORMA
          vs.                                   PAUPERIS APPLICATION

     STATE OF HAWAII DEPARTMENT
     OF PUBLIC SAFETY, et al.,

                Defendants.


                        ORDER DISMISSING ACTION AND
                DENYING IN FORMA PAUPERIS APPLICATION


         Before the Court is Plaintiff Darold J. Ulep’s (“Ulep”) Prisoner Civil Rights

 Complaint (“Complaint”) brought pursuant to 42 U.S.C. § 1983, ECF No. 1, and

 his Application to Proceed In Forma Pauperis by a Prisoner (“IFP Application”),

 ECF. No. 2. Ulep alleges that Defendants1 violated his civil rights during his

 current pretrial confinement at the Oahu Community Correctional Center




 1
   Ulep names as Defendants the State of Hawaii Department of Public Safety and
 the Department of Health. ECF No. 1 at 1.
Case 1:20-cv-00534-JAO-KJM Document 5 Filed 12/11/20 Page 2 of 7              PageID #: 23




 (“OCCC”), where he tested positive for COVID-19.2 ECF No. 1 at 5. For the

 following reasons, this action is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)

 and 1915A(a). Ulep’s IFP Application is DENIED.

                           I. STATUTORY SCREENING

       The Court is required to screen all in forma pauperis prisoner pleadings

 against government officials pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).

 See Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 641 (9th Cir. 2018). Claims or

 complaints that are frivolous, malicious, fail to state a claim for relief, or seek

 damages from defendants who are immune from suit must be dismissed. See

 Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc); Rhodes v.

 Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

       Screening under 28 U.S.C. §§ 1915(e)(2) and 1915A(a) involves the same

 standard of review as that used under Federal Rule of Civil Procedure 12(b)(6).

 See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per curiam). Under

 this standard, a complaint must “contain sufficient factual matter, accepted as true,

 to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (internal quotation marks and citation omitted). A claim is




 2
  Ulep attempts identical claims in another case currently pending before this
 Court. See Ulep v. State of Haw., Dep’t of Pub. Safety, Civ. No. 20-00532
 JAO-KJM (D. Haw.).
                                             2
Case 1:20-cv-00534-JAO-KJM Document 5 Filed 12/11/20 Page 3 of 7               PageID #: 24




 “plausible” when the facts alleged support a reasonable inference that the plaintiff

 is entitled to relief from a specific defendant for specific misconduct. See id.

       Rule 12 is read in conjunction with Rule 8(a)(2) when screening a

 complaint; Rule 8 “requires only ‘a short and plain statement of the claim showing

 that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

 what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

 (1957)). “Threadbare recitals of the elements of a cause of action, supported by

 mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

 omitted). The “mere possibility of misconduct,” or an “unadorned,

 the-defendant-unlawfully-harmed-me accusation” falls short of meeting this

 plausibility standard. Id. at 678–79 (citations omitted); see also Moss v. U.S.

 Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

       Pro se litigants’ pleadings must be liberally construed and all doubts should

 be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

 (citations omitted). The Court must grant leave to amend if it appears the plaintiff

 can correct the defects in the complaint. See Lopez, 203 F.3d at 1130. When a

 claim cannot be saved by amendment, dismissal with prejudice is appropriate. See

 Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196 (9th Cir. 2013).




                                             3
Case 1:20-cv-00534-JAO-KJM Document 5 Filed 12/11/20 Page 4 of 7          PageID #: 25




                               II. BACKGROUND3

       At some point during Ulep’s pretrial detention at the OCCC, he was

 quarantined for eighteen days. ECF No. 1 at 5. Ulep took three COVID-19 tests

 between August 9 and August 25, 2020. Id. On August 28, 2020, he received a

 positive test result. Id. Ulep claims that during an unspecified period he was

 housed with three other inmates in a “small” cell. Id. Ulep further claims that

 social-distancing policies were not followed at the OCCC. Id. Ulep seeks

 $150,000 in damages, $500,000 in life in insurance, and “executive medical

 insurance.”4 Id. at 10.

                                 III. DISCUSSION

 A.    Legal Framework for Claims under 42 U.S.C. § 1983

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

 right secured by the Constitution or laws of the United States was violated, and

 (2) that the alleged violation was committed by a person acting under color of state

 law. See West v. Atkins, 487 U.S. 42, 48 (1988). Section 1983 requires a

 connection or link between a defendant’s actions and the plaintiff’s alleged



 3
   Ulep’s factual allegations are accepted as true. See Nordstrom v. Ryan, 762 F.3d
 903, 908 (9th Cir. 2014).
 4
   To the extent Ulep asks the Court to dismiss pending state criminal charges, ECF
 No. 1 at 10, such a claim is barred by the abstention doctrine set forth in Younger
 v. Harris, 401 U.S. 37, 43–46 (1971).
                                          4
Case 1:20-cv-00534-JAO-KJM Document 5 Filed 12/11/20 Page 5 of 7                PageID #: 26




 deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v.

 Goode, 423 U.S. 362, 371–72, 377 (1976); May v. Enomoto, 633 F.2d 165, 167

 (9th Cir. 1980). “A person ‘subjects’ another to the deprivation of a constitutional

 right, within the meaning of section 1983, if he does an affirmative act, participates

 in another’s affirmative acts, or omits to perform an act which he is legally

 required to do that causes the deprivation of which complaint is made.” Johnson v.

 Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (citation omitted). Thus, a plaintiff must

 allege that he suffered a specific injury as a result of a particular defendant’s

 conduct and must affirmatively link that injury to the violation of his rights.

 B.     Eleventh Amendment Immunity

        “The Eleventh Amendment bars suits for money damages in federal court

 against a state, its agencies, and state officials acting in their official capacities.”

 Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citation

 omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101–03

 (1984). It does not bar official-capacity suits for prospective relief to enjoin

 alleged ongoing violations of federal law. See Wolfson v. Brammer, 616 F.3d

 1045, 1065–66 (9th Cir. 2010); see also Will v. Mich. Dep’t of State Police, 491

 U.S. 58, 71 n.10 (1989). Nor does it bar suits for damages against state officials in

 their personal capacities. See Hafer v. Melo, 502 U.S. 21, 30–31 (1991); Porter v.

 Jones, 319 F.3d 483, 491 (9th Cir. 2003).

                                              5
Case 1:20-cv-00534-JAO-KJM Document 5 Filed 12/11/20 Page 6 of 7          PageID #: 27




       Ulep names as Defendants the State of Hawaii Department of Public Safety

 and the Department of Health. ECF No. 1 at 1. Any claims against the State of

 Hawaii and its agencies are barred by the Eleventh Amendment. See Neal v.

 Shimoda, 131 F.3d 818, 832 n.17 (9th Cir. 1997) (“We . . . agree with the district

 court that the State of Hawaii is entitled to the protections of sovereign immunity

 under the Eleventh Amendment.” (citation omitted)); Blaisdell v. Haw. Dep’t of

 Pub. Safety, 621 F. App’x 414, 415 (9th Cir. 2015) (“The district court properly

 dismissed [plaintiff’s] action against the Hawaii Department of Public Safety

 because it is barred by the Eleventh Amendment.” (citation omitted)); Woods-

 Bateman v. Hawaii, Civ. No. 07-00119 HG LEK, 2008 WL 2051671, at *4–5 (D.

 Haw. May 13, 2008) (concluding that claims against the Department of Health

 were barred by the Eleventh Amendment). Ulep’s claims against the State of

 Hawaii Department of Public Safety, and the Department of Health are

 DISMISSED with prejudice. If Ulep would like to amend his pleading, he must do

 so in his other action pending before this Court, Ulep v. Haw. Dep’t of Pub. Safety,

 Civ. No. 20-00532 JAO-KJM (D. Haw.).

 //

 //

 //

 //

                                           6
Case 1:20-cv-00534-JAO-KJM Document 5 Filed 12/11/20 Page 7 of 7                             PageID #: 28




                                        IV. CONCLUSION

         (1) Ulep’s Complaint is DISMISSED without prejudice. Any amended

 pleading must be filed in Ulep’s other action currently pending before this Court,

 Ulep v. Haw. Dep’t of Pub. Safety, Civ. No. 20-00532 JAO-KJM (D. Haw.).

         (2) The IFP application is DENIED as moot.

         (3) The Clerk is directed to CLOSE this case.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaiʻi, December 11, 2020.




                                    Jill A. Otake
                                    United States District Judge




 Ulep v. State of Hawaii Department of Public Safety, et al., Civ. No. 20-00534 JAO-KJM; ORDER DISMISSING
 ACTION AND DENYING IN FORMA PAUPERIS APPLICATION


                                                     7
